DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office action is in response to the continuation filed 3/9/2020. Claims 2-21 are currently pending. The cancelation of claim 1 in a preliminary amendment is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-8, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,604,302 in view of Ehrhardt (US 6488773 B1).
	Regarding claim 2, claim 1 of the reference patent generally conflicts with claim 2 of the instant application.

	Ehrhardt teaches a method for applying a coating comprising the steps of heating a gas from a first temperature to a second temperature to form a heated gas (col. 10, lines 53-55), providing the heated gas to an inlet of a nozzle (col. 10, lines 57-59), and providing a polymer in a liquid state at a third temperature to a second inlet of the nozzle (col. 9, lines 57-60 and col. 10, lines 17-19), wherein the second temperature is greater than the third temperature (col. 10, 55-57).
	Therefore, Ehrhardt teaches that it is old and well-known in the art to provide heated gas at a temperature greater than the temperature at which the polymer is provided when spraying a polymer. Since the reference patent is directed to the spraying of a polymer and Ehrhardt teaches that it is old and well-known in the art to provide heated gas at a temperature greater than the temperature at which the polymer is provided when spraying a polymer, one of ordinary skill in the art, upon reading the reference patent, would have found it obvious to have carried out the method by providing the heated gas at a temperature greater than the temperature of the liquid polymer.
	Regarding the remaining claims, claim 3 of the instant application generally conflicts with claim 6 of the reference patent, claim 5 of the instant application generally conflicts with claim 3 of the reference patent, claim 6 of the instant application generally conflicts with claim 1 of the reference patent, claim 7 of the instant application generally conflicts with claim 4 of the reference patent, Claim 8 of the instant application generally conflicts with claim 5 of the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “the coating” in line 13 lacks sufficient antecedent basis. Claims 3-21 are rejected based on their dependency from claim 2.

Allowable Subject Matter
Claims 4 and 9-17 would be allowable if rewritten to overcome the rejection(s) under 35 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/21/2021